[Cite as State v. Parker, 2019-Ohio-3908.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                      :
                                                                          No. 18AP-990
                 Plaintiff-Appellee,                :                 (C.P.C. No. 17CR-3184)

v.                                                  :                     No. 18AP-991
                                                                      (C.P.C. No. 17CR-3283)
William D. Parker,                                  :
                                                                    (REGULAR CALENDAR)
                 Defendant-Appellant.               :



                                             D E C I S I O N

                                   Rendered on September 26, 2019


                 On brief:     Ron O'Brien, Prosecuting Attorney, and
                 Barbara A. Farnbacher, for appellee.

                 On brief: Brian J. Rigg, for appellant.


                  APPEALS from the Franklin County Court of Common Pleas

KLATT, P.J.

        {¶ 1} In these consolidated cases, defendant-appellant, William D. Parker, appeals
from judgments of conviction and sentence entered by the Franklin County Court of
Common Pleas following trial court verdicts finding him guilty of felonious assault. For the
following reasons, we affirm.
        {¶ 2} On June 12, 2017, appellant was indicted in Franklin C.P. No. 17CR-3184
("case No. 3184") on one count of felonious assault in violation of R.C. 2903.11 arising from
an incident on May 17, 2017 involving Meredith Campbell. On June 15, 2017, appellant was
indicted in Franklin C.P. No. 17CR-3283 ("case No. 3283") on one count of attempted
murder in violation of R.C. 2923.02 as it relates to R.C. 2903.02, and one count of felonious
assault in violation of R.C. 2903.11 arising from an incident on June 2, 2017 involving Joel
Nos. 18AP-990 and 18AP-991                                                                              2

Reese, Jr. Upon motion of plaintiff-appellee, State of Ohio, the cases were joined for trial.
Appellant waived his right to a jury trial and elected to be tried to the court. The trial court
found appellant guilty of felonious assault in case No. 3184 and not guilty of attempted
murder but guilty of felonious assault in case No. 3283. Following a sentencing hearing,
the trial court sentenced appellant to four years imprisonment in case No. 3184, seven years
imprisonment in case No. 3283, and ordered the sentences to be served concurrently.
        {¶ 3} Appellant timely appealed the trial court's judgments and this court
consolidated the cases for purposes of appeal.1 Appellant sets forth a single assignment of
error for our consideration:
                The trial court erred when it denied defendant-appellant's R.
                29 [sic] motion for acquittal.

        {¶ 4} The following evidence was adduced at trial in case No. 3184. At
approximately 9:00 p.m. on May 17, 2017, appellant and several other persons, including
Meredith Campbell, were gathered in the courtyard of an apartment building located at
1035 Atcheson Street, drinking beer, and listening to music. At some point, Campbell
observed appellant choking a woman named Neicie. When Campbell intervened, appellant
began fighting him. Although Campbell did not see a knife in appellant's hand, he felt
something "sticking [him]" and thereafter discovered that he was bleeding. (Tr. at 62.) In
an attempt to protect himself, Campbell retrieved a drywall knife from the seat cushion of
his walker, but dropped it on the ground during the fight. Following the altercation with
appellant, Campbell went upstairs to his apartment and called the police. Police arrived
and found Campbell bleeding from a cut under his armpit. Campbell also had several
smaller cuts to his chest. Police recovered several items from the scene, including a pair of
bloody flip-flops, a beer can inside a brown paper bag, and a bloody drywall knife.
        {¶ 5} Appellant provided a different account of the events of May 17, 2017.
According to appellant, he was sitting outside near Neicie and Campbell. When he rejected
Neicie's "proposition," she became aggressive and tried to "pickpocket" him. Id. at 207.
Appellant pushed her away and called her derogatory names. Campbell stood up and
swung at knife near appellant's throat. During the ensuing fight, Campbell "stuck himself"


1By journal entry filed December 28, 2018, this court sua sponte consolidated the appeals docketed under
case Nos. 18AP-990 and 18AP-991 for purposes of record filing, briefing, oral argument, and determination.
Nos. 18AP-990 and 18AP-991                                                                  3

with the knife he still had in his hand. Id. at 209. Appellant did not have a weapon and did
not wrest the knife from Campbell during the fight. Campbell eventually dropped the knife
on the ground.
       {¶ 6} In case No. 3283, the parties presented the following evidence. At
approximately 11:00 p.m. on June 2, 2017, Reese and several other people, including
appellant, were in the courtyard of 1035 Atcheson Street, drinking beer, and smoking
marijuana.    Reese was not acquainted with any of the people, including appellant.
According to Reese, appellant had a knife; he was waving it around and "getting sort of like
aggressive." Id. at 147. After several people left the area, Reese asked appellant why he was
being so aggressive. Reese was unarmed and did not threaten appellant; however, appellant
lunged at him with the knife. Reese put his hands up in a defensive posture and attempted
to get away from appellant, but appellant repeatedly slashed him with the knife. Reese
managed to pull appellant to the ground, but after realizing the severity of his injuries, got
up and ran into the apartment building and asked a security guard for help. Reese called
an ambulance and waited outside on the curb.
       {¶ 7} Police arrived and found Reese on the ground in a pool of blood. No other
persons were in the area. Approximately ten minutes later, appellant arrived on foot. He
appeared to be intoxicated and demanded that police allow him into the crime scene to look
for his glasses. His hands, face, and clothing were bloody. Police took appellant into
custody and subsequently learned that there was an outstanding warrant for his arrest.
During a search of appellant's person incident to arrest, police recovered a pocket knife
from the right front pocket of appellant's jeans. The knife had dried blood on both the blade
and the handle. Police recovered a pair of sunglasses, a bloody striped shirt, and a bloody
white shirt. No other weapon was recovered from the scene. Through DNA testing, police
determined that Reese's blood was on appellant's shirt, face, and knife.
       {¶ 8} Appellant testified that on June 2, 2017, he rode his bicycle to 1035 Atcheson
Street and sat outside with friends socializing and listening to music. Reese approached
the group and attempted to climb onto appellant's bicycle. When appellant confronted him,
Reese grabbed appellant by the throat and began choking him. Appellant fell to the ground;
Reese was on top of him. Appellant observed what appeared to be a box cutter in Reese's
hand. In an effort to defend himself, appellant bit Reese's hand, causing him to release the
Nos. 18AP-990 and 18AP-991                                                                  4

box cutter. Appellant grabbed it and stabbed Reese multiple times. When he saw blood, he
got scared and ran away. He later returned to the scene to look for his glasses. By this time,
police had arrived. He admitted he was uncooperative in response to police questioning
and told the police that he was merely a witness to a fight between two men and got blood
on him during their fight.
       {¶ 9} At the close of the state's case and again at the close of all the evidence,
appellant moved for judgment of acquittal pursuant to Crim.R. 29 as to both cases. The
trial court denied both motions. In his sole assignment of error, appellant contends the trial
court erred in so ruling because the preponderance of the evidence at trial proved his claim
that he acted in self-defense in both incidents.
       {¶ 10} The same standard of review applies to sufficiency of the evidence and
Crim.R. 29(A) motions for acquittal. State v. Rankin, 10th Dist. No. 10AP-1118, 2011-Ohio-
5131, ¶ 11; State v. Gripper, 10th Dist. No. 12AP-396, 2013-Ohio-2740, ¶ 24, fn. 1. Whether
evidence is legally sufficient to sustain a verdict is a question of law. State v. Thompkins,
78 Ohio St. 3d 380, 386 (1997). On review for sufficiency, an appellate court construes the
evidence in the light most favorable to the prosecution to determine whether a rational trier
of fact could have found each of the essential elements of the offense proven beyond a
reasonable doubt. Rankin at ¶ 12, citing State v. Jenks, 61 Ohio St. 3d 259 (1991), paragraph
two of the syllabus. A reviewing court thus assesses not whether the state's evidence is to
be believed, but whether, if believed, the evidence against the accused would support a
conviction. Thompkins at 390.
       {¶ 11} R.C. 2903.11(A) defines the offense of felonious assault and prohibits a
person from "knowingly * * * [c]aus[ing] serious physical harm to another" or "[c]aus[ing]
or attempt[ing] to cause physical harm to another * * * by means of a deadly weapon or
dangerous ordnance." Appellant does not assert that the state failed to prove any of the
elements of felonious assault in either of the cases upon which he was convicted. Rather,
appellant's challenge to the sufficiency of the evidence is based upon his contention that in
both cases he proved his claim of self-defense by a preponderance of the evidence.
       {¶ 12} Self-defense is an affirmative defense. Gripper at ¶ 24, citing State v.
Campbell, 10th Dist. No. 07AP-1001, 2008-Ohio-4831, ¶ 21, citing State v. Calderon, 10th
Dist. No. 05AP-1151, 2007-Ohio-377, ¶ 30. A sufficiency-of-the-evidence review does not
Nos. 18AP-990 and 18AP-991                                                                              5

apply to affirmative defenses because such a review does not consider the strength of
defense evidence. Id., citing State v. Hancock, 108 Ohio St. 3d 57, 2006-Ohio-160, ¶ 37. As
noted above, a claim of insufficient evidence challenges the sufficiency of the state's
evidence. Accordingly, appellant may not challenge the trial court's rejection of his self-
defense claim on sufficiency of the evidence grounds. Id., citing State v. Cooper, 170 Ohio
App.3d 418, 2007-Ohio-1186, ¶ 15; Rankin at ¶ 17 ("The 'due process "sufficient evidence"
guarantee does not implicate affirmative defenses, because proof supportive of an
affirmative defense cannot detract from proof beyond a reasonable doubt that the accused
had committed the requisite elements of the crime.' ").2
        {¶ 13} Appellant's self-defense contentions are more properly addressed in a
manifest weight of the evidence context. However, appellant did not assign as error that
his convictions are against the manifest weight of the evidence. Even if appellant's
argument could be construed as raising a manifest weight challenge, we need not address
it, as "[t]his court rules on assignments of error, not mere arguments." Gripper at ¶ 24,
fn. 2, citing D.L. Lack Corp. v Liquor Control Comm., 191 Ohio App. 3d 20, 2010-Ohio-
6172, ¶ 19 (10th Dist.)
        {¶ 14} For the foregoing reasons, we overrule appellant's sole assignment of error,
and affirm the judgment of the Franklin County Court of Common Pleas.
                                                                                  Judgment affirmed.

                         LUPER SCHUSTER and NELSON, JJ., concur.




2We note that R.C. 2901.05, which addresses the affirmative defense of self-defense, was amended effective
March 28, 2019. Although not applicable here, application of the new statute to offenses committed after
the effective date of this statute could change the sufficiency analysis.